Name: 2001/281/EC: Commission Decision of 28 March 2001 providing for the temporary marketing of seed of certain species not satisfying the requirements of Council Directives 66/401/EEC, 66/402/EEC or 69/208/EEC (notified under document number C(2001) 784)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 2001-04-07

 Avis juridique important|32001D02812001/281/EC: Commission Decision of 28 March 2001 providing for the temporary marketing of seed of certain species not satisfying the requirements of Council Directives 66/401/EEC, 66/402/EEC or 69/208/EEC (notified under document number C(2001) 784) Official Journal L 098 , 07/04/2001 P. 0023 - 0026Commission Decisionof 28 March 2001providing for the temporary marketing of seed of certain species not satisfying the requirements of Council Directives 66/401/EEC, 66/402/EEC or 69/208/EEC(notified under document number C(2001) 784)(2001/281/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 98/96/EC(2), and in particular Article 17 thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(3), as last amended by Directive 1999/54/EC(4), and in particular Article 17 thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants(5), as last amended by Directive 98/96/EC, and in particular Article 16 thereof,Having regard to the notifications regarding supply difficulties of seed submitted by various Member States,Whereas:(1) In Germany the quantity of available seed of spring varieties of field bean which satisfies the requirements of Directive 66/401/EEC is insufficient in relation to the germination capacity and is therefore not adequate to meet this country's needs.(2) In France the quantity of available seed of spring varieties of field pea which satisfies the requirements of Directive 66/401/EEC is insufficient in relation to the germination capacity and is therefore not adequate to meet this country's needs.(3) In Luxembourg the quantity of available seed of spring varieties of field bean which satisfies the requirements of Directive 66/401/EEC is insufficient in relation to the germination capacity and is therefore not adequate to meet this country's needs.(4) In the Netherlands the quantity of available seed of spring varieties of wheat which satisfies the requirements of Directive 66/402/EEC is insufficient in relation to the examination of the satisfaction of the conditions to be satisfied by the crop and is therefore not adequate to meet this country's needs.(5) In Austria the quantity of available seed of spring varieties of field bean, blue lupin and soya bean which satisfies the requirements of Directives 66/401/EEC or 69/208/EEC is insufficient in relation to the germination capacity and is therefore not adequate to meet this country's needs.(6) In Finland the quantity of available seed of linseed which satisfies the requirements of Directive 69/208/EEC is insufficient in relation to the germination capacity and is therefore not adequate to meet this country's needs.(7) In Sweden the quantity of available seed of spring varieties of field bean which satisfies the requirements of Directive 66/401/EEC is insufficient in relation to the germination capacity and is therefore not adequate to meet this country's needs.(8) In the United Kingdom the quantity of available seed of soya bean which satisfies the requirements of Directive 69/208/EEC is insufficient in relation to the germination capacity and is therefore not adequate to meet this country's needs.(9) It is not possible to cover these demands satisfactorily with seed from other Member States, or from non-member countries, satisfying all the requirements laid down in the Directives.(10) The Member States should therefore permit, for a period expiring on 30 June 2001, the marketing of seed subject to less stringent requirements.(11) Moreover, the Member States which have notified the supply difficulties of seed should act as coordinators in order to ensure that the total amount covered by the permits does not exceed the maximum quantity covered by this Decision.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of field bean which does not satisfy the requirements laid down in Directive 66/401/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the germination capacity is at least 70 %;(c) the official label shall state:(aa) that the seed is of a category satisfying less stringent requirements;(bb) the germination ascertained in the report on official seed testing.Article 2The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of field pea which does not satisfy the requirements laid down in Directive 66/401/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the germination capacity is at least 75 %;(c) the official label shall state:(aa) that the seed is of a category satisfying less stringent requirements;(bb) the germination ascertained in the report on official seed testing.Article 3The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of field bean which does not satisfy the requirements laid down in Directive 66/401/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the germination capacity is at least 70 %;(c) the official label shall state:(aa) that the seed is of a category satisfying less stringent requirements;(bb) the germination ascertained in the report on official seed testing.Article 4The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of wheat which does not satisfy the requirements laid down in Directive 66/402/EEC, with regard to the examination of the satisfaction of the conditions to be satisfied by the crop, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the official label shall state that:(aa) the seed is of a category satisfying less stringent requirements;(bb) the seed satisfies the conditions laid down in Annex I to Directive 66/402/EEC;(cc) the seed has not been found by official examination or examination under official supervision to satisfy the conditions under point (bb) above;(c) the official label is brown.Article 5The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of field bean, blue lupin and soya bean which do not satisfy the requirements laid down in Directive 66/401/EEC or 69/208/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the germination capacity is at least:- field bean: 65 %- blue lupin: 65 %- soya bean: 65 %;(c) the official label shall state:(aa) that the seed is of a category satisfying less stringent requirements;(bb) the germination ascertained in the report on official seed testing.Article 6The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of linseed which do not satisfy the requirements laid down in Directive 69/208/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the germination capacity is at least 65 %;(c) the official label shall state:(aa) that the seed is of a category satisfying less stringent requirements;(bb) the germination ascertained in the report on official seed testing.Article 7The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of field bean which does not satisfy the requirements laid down in Directive 66/401/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the germination capacity is at least 75 %;(c) the official label shall state:(aa) that the seed is of a category satisfying less stringent requirements;(bb) the germination ascertained in the report on official seed testing.Article 8The Member States shall permit, for a period expiring on 30 June 2001, on the terms set out in the Annex hereto, the marketing throughout the Community of seed of soya bean which do not satisfy the requirements laid down in Directive 69/208/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the seed was first placed on the market by a person authorised to do so in accordance with Article 9 below;(b) the germination capacity is at least 60 %;(c) the official label shall state:(aa) that the seed is of a category satisfying less stringent requirements;(bb) the germination ascertained in the report on official seed testing.Article 9Any seed producer wishing to take advantage of the derogations in Articles 1 to 8 to first place seed on the market shall apply to the Member State in which it is established, stating the derogation it wishes to take advantage of and the quantity and species of seed which it wishes to market.The Member State concerned shall authorise the producer to place that seed on the market, unless:(a) it has well founded doubts that the producer will be able to place on the market the amount of seed for which it has sought authorisation; or(b) the total quantity of that species authorised to be marketed pursuant to the derogation concerned would then exceed the maximum quantity specified in the Annex to this Decision.Article 10For the purpose of the applications of Articles 1 to 9, the Member States shall assist each other administratively.The following Member States (which have notified the supply difficulties of seed) shall act as coordinators of the authorisations to be granted under Article 9, in order to ensure that the total amount which Member States permit seed produce established in their respective territories to place on the market does not exceed the maximum quantities as specified in the Annex:- Germany in respect of Article 1,- France in respect of Article 2,- Luxembourg in respect of Article 3,- The Netherlands in respect of Article 4,- Austria in respect of Article 5,- Finland in respect of Article 6,- Sweden in respect of Article 7,- The United Kingdom in respect of Article 8.Any Member State receiving an application under Article 9 shall immediately notify the appropriate coordinating Member State of the species and amount covered by the application. The coordinating Member State shall immediately notify the notifying Member State whether authorisation of the application would result in the maximum quantity for that species being exceeded.Article 11Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and authorised to be marketed throughout the Community pursuant to this Decision.Article 12This Decision is addressed to the Member States.Done at Brussels, 28 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 25, 1.2.1999, p. 27.(3) OJ 125, 11.7.1966, p. 2309/66.(4) OJ L 142, 5.6.1999, p. 30.(5) OJ L 169, 10.7.1969, p. 3.ANNEX>TABLE>